Citation Nr: 0123828	
Decision Date: 09/28/01    Archive Date: 10/02/01

DOCKET NO.  95-33 911	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a left knee disorder.



REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs



ATTORNEY FOR THE BOARD

Michael Martin, Counsel





INTRODUCTION

The veteran had active service from November 21, 1994, to 
December 20, 1994.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of June 1995, which denied service connection for a left knee 
disability on the basis that the disability had preexisted 
service, and had not increased in severity in service.


FINDINGS OF FACT

1.  The veteran did not respond to a request that he supply 
post-service medical treatment records pertaining to a left 
knee disorder, and failed to appear for VA examinations 
scheduled for January, July and December 2000 to assist him 
in his claim for service connection for a left knee disorder.

2.  There is no evidence that the veteran currently has a 
left knee disorder.  


CONCLUSION OF LAW

A left knee disorder was not incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.306, 3.655 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this appeal, on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
The Act is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  38 U.S.C.A. 
§ 5107 (West Supp. 2001).  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

The new law eliminates the concept of a well-grounded claim, 
and redefines the obligations of the VA with respect to the 
duty to assist claimants in the development of their claims.  
First, the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the appellant in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).  

The VA has promulgated revised regulations to implement these 
changes in the law.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R §§ 3.102, 3.156(a), 
3.159 and 3.326(a)).  The intended effect of the new 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits, or who 
attempts to reopen a previously denied claim.

The Board finds that the VA's duties under the law and 
recently revised implementing regulations have been 
fulfilled.  The veteran was provided adequate notice as to 
the evidence needed to substantiate his claim.  The Board 
concludes the discussions in the rating decision, the 
statement of the case (SOC), the supplemental statements of 
the case (SSOCs), and letters sent to the veteran informed 
him of the information and evidence needed to substantiate 
the claim and complied with the VA's notification 
requirements.  The RO also supplied the veteran with the 
applicable regulations in the SOC and SSOCs.  The basic 
elements for establishing service connection have remained 
unchanged despite the change in the law with respect to duty 
to assist and notification requirements.  The VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.

The Board also finds that all relevant facts have been 
properly developed to the extent possible.  The claims file 
contains the veteran's service medical records.  The veteran 
has declined a hearing.  He failed to respond to a letter 
dated in May 1999 which requested that he supply post-service 
medical treatment records.  He also failed to appear for 
disability evaluation examinations which were scheduled in 
January, July and December 2000.  He did not reply to a 
supplemental statement of the case dated in March 2000 which 
indicated that he should contact the VA if he was willing to 
report for an examination.

The veteran has not provided any explanation as to the cause 
for his failure to appear for the scheduled examination.  The 
United States Court of Appeals for Veterans Claims (Court) 
has stated that "[t]he duty to assist is not always a one-way 
street.  If a veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991). See also Zarycki v. Brown, 6 Vet. App. 91, 100 
(1993).

Individuals for whom an examination has been scheduled are 
required to report for the examination.  See 38 C.F.R. 
§ 3.326(a) (2000).  Relevant regulatory authority provides 
that when entitlement to a benefit cannot be established 
without a current VA examination, and a veteran fails to 
appear for the examination without good cause and the claim 
is for an original compensation claim, the claim shall be 
adjudicated based on the evidence of record.  38 C.F.R. § 
3.655 (b) (2000).

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claims.  Therefore, 
no further assistance to the veteran with the development of 
evidence is required.  

In the circumstances of this case, a remand to have the RO 
take additional action under the new Act and implementing 
regulations would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
the VA with no benefit flowing to the veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on the VA 
with no benefit flowing to the veteran are to be avoided).  
The VA has satisfied its obligation to notify and assist the 
veteran in this case.  Further development and further 
expending of the VA's resources is not warranted.  Taking 
these factors into consideration, there is no prejudice to 
the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by service. See 
38 U.S.C.A. §§ 1110, 1131.  A preexisting injury or disease 
will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  This includes medical 
facts and principles that may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306 (2000).  Temporary 
or intermittent flare-ups during service of a preexisting 
injury or disease are not sufficient to be considered 
'aggravation in service' unless the underlying condition, as 
contrasted to symptoms, is worsened."  See Jensen v. Brown, 
4 Vet. App. 304, 306-07 (1993).  The issue of whether a pre-
existing disorder was aggravated by service is a medical 
issue and must be resolved by a medical opinion.  The Board 
may not rely on its own unsubstantiated medical opinion.  See 
Crowe v. Brown, 7 Vet. App. 238, 244-248 (1995).

The only items of evidence which are of record are several 
pre-service treatment records showing that the veteran 
underwent left knee surgery, and the veteran's service 
medical records.  Service medical records show that on the 
pre-entrance examination in August 1994, the veteran reported 
having undergone knee surgery prior to service.  Medical 
records pertaining to this surgery were obtained, and showed 
that in November 1991, the veteran sustained a torn anterior 
cruciate ligament and a torn lateral meniscus of the left 
knee, in a football injury.  In December 1991, the veteran 
underwent reconstruction of his anterior cruciate ligament 
and repair of his lateral meniscus tear.  In August 1994, an 
orthopedic examination was conducted by the service 
department, at which time he reported that he had returned to 
playing football after his knee surgery, and he denied any 
swelling, weakness, or giving way of the knee.  On 
examination, there were well healed surgical scars, with no 
other abnormality.  The knee was without effusion, and there 
was full range of motion in the knee, with good ligamentous 
stability.  McMurray's test was negative.  X-rays showed 
evidence of anterior cruciate ligament reconstruction, and 
the diagnosis was postoperative anterior cruciate ligament 
reconstruction, left knee.  It was recommended that he have 
no restrictions on his activities.

On November 21, 1994, he was accepted onto active duty.  On 
December 9, 1994, he sought treatment, complaining of left 
knee pain of 24 hours duration.  He stated that he had 
injured his knee while rappelling off of the victory tower.  
There was no edema or discoloration on examination.  He was 
seen again on December 12, 1994, complaining that the 
treatment failed.  He complained of pain which increased with 
activity.  He was evaluated that day, at which time he stated 
that pain had increased with activity since his arrival onto 
active duty.  He stated that the pain prevented him from 
running, doing deep knee bends, and successfully completing 
the physical training test.  On examination, there was 1+ 
effusion of the left knee, and tenderness over the joint line 
and the medial collateral ligament.  McMurray's test was 
positive, and there was medial laxity with valgus stress.  
The pertinent diagnosis was left knee instability status post 
major reconstruction in December 1991.  It was recommended 
that he be separated for failure to meet medical procurement 
and retention standards.

Significantly, however, there is no evidence that the veteran 
currently has a left knee disorder.  As noted above, he did 
not respond to a letter asking him to supply post-service 
treatment records, and he failed to appear for several VA 
examinations.  A service-connection claim must be accompanied 
by evidence which establishes that the claimant currently has 
the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992).  Accordingly, the Board concludes that a left 
knee disorder was not incurred in or aggravated by service.


ORDER

Entitlement to service connection for a left knee disorder is 
denied.




		
	JEFF MARTIN 
	Member, Board of Veterans' Appeals



 

